U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

HSD/MDS
P6270.01
1/15/2005
Medical Designations
and Referral Services
for Federal Prisoners

1. PURPOSE AND SCOPE. To specify procedures and criteria for
transporting inmates who require medical care. The Central
Office Medical Designator, Office of Medical Designations and
Transportation (OMDT) makes medical designations. OMDT’s BOPNet
GroupWise address is “BOP-HSD/Medical Designations.” OMDT
assigns inmates to Medical Referral Centers (MRC), institutions
with resources, or non-Bureau community contract care resources.
The Medical Designator makes designations, referrals, and denials
based on:
!
!
!
!
!
!
!

Urgency of need;
Cost-effectiveness;
Bureau institution capabilities;
Expected service period, including recuperation;
Current bed space availability;
Security; and
Consultation with Bureau of Prisons (Bureau) physicians at
the sending and receiving institutions.

2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Timely and appropriate health care will be given for
Federal inmates using Bureau medical, financial, and
transportation resources efficiently.
b. Timely health care will be provided at the most appropriate
location (MRC vs. institution vs. community hospital).
3.

DIRECTIVES REFERENCED
P4100.04
P5100.07

BOP Acquisitions (5/19/04)
Security Designation and Custody Classification
Manual (9/3/99)

P6270.01
1/15/2005
Page 2
P5180.04
P5212.07
P5538.04
P6010.02
P6031.01
P6090.01
4.

Central Inmate Monitoring Operations Manual
(8/16/96)
Control Unit Programs (2/20/01)
Escorted Trips (12/23/96)
Health Services Administration (1/15/05)
Patient Care (1/15/05)
Health Information Management (1/15/05)

STANDARDS REFERENCED

a. Medical Guidelines for Air Travel. Aerospace Medical
Association, Air Transport Medicine Committee, Alexandria, VA.
Aviation, Space and Environmental Medicine, Vol. 67, No. 10, II,
October 1996
b. American Correctional Association 4th Edition Standards for
Adult Correctional Institutions: 4-4348, 4-4349, 4-4351(M),
4-4399, 4-4404, and 4-4414
c. American Correctional Association 3rd Standards for Adult
Local Detention Facilities: 3-ALDF-4E-08, 3-ALDF-4E-30,
3-ALDF-4E-31, and 3-ALDF-4E-48
5.
DESIGNATION CONSIDERATIONS. The OMDT considers the
following issues when designating inmates for medical, surgical,
or psychiatric care.
a. Length of Stay. Most institutions will be able to locally
manage hospitalizations between five and 10 days for a surgical
procedure followed by one to three post-operation appointments.
!

Inpatient hospitalizations and follow-up procedures
which exceed these limits may be considered for an MRC
transfer.

!

Cases requiring long-term care are considered
appropriate MRC referrals.

b. Available Community Resources. OMDT will determine if
there are sufficient community resources to handle a specific
inmate or medical condition. If the community resources are not
available, then a referral should be considered.
c. Medical Resources Directory. Each institution’s HSA will
update this directory at least quarterly and/or as changes in
staffing patterns or the availability of community medical and
mental health resources occur.

P6270.01
1/15/2005
Page 3
!

These changes will be reported on the Revised Medical
Resources Directory, SENTRY form (EMS-206.060), and
forwarded as a BOPNet GroupWise attachment to the OMDT
quarterly.

d. Medical Risk in Transport. Under no circumstances will
inmates be transported who are not in stable condition. Acutely
ill inmates must be truly stable before transport to an MRC and
the Clinical Director must certify the inmate is stable for
medical transport. Generally, the following conditions will not
be considered for transport on the Bureau/U.S. Marshal’s Service
(USMS) airlift:
!

Unstable cardiac conditions;

!

Severe chronic obstructive pulmonary disease;

!

Pregnancy in the third trimester and those with a
history of spontaneous abortion (Exception:
authorization by an obstetrician given within 72 hours
of departure allowing air travel by direct transport
without holdover stops);

!

Acute psychosis;

!

Symptomatic sickle cell disease or previous history of
attacks with air transportation (SMD data regarding
sickle cell disease and sickle cell trait will place a
medical alert in SENTRY. Required sickle cell
documentation must be completed by the physician and a
copy attached to the Medical Summary of Federal
Prisoner/Alien In Transit form (BP-S659.060) (available
on BOPDOCS);

!

Inmates who require respiratory equipment, including
oxygen;

!

Inmates who have a history of myocardial infarction
with restricted ambulation and/or suffers from angina
with slight or moderate exertion;

!

Any inmate who is unable to walk;

!

Any dental appliance or dental wear which prevents the
mouth from opening; and

!

Hemoglobin must be at least Hgb 9gm/dL or above. If no
current laboratory information is available, travel
will be by ground transportation only.

P6270.01
1/15/2005
Page 4
e. Co-morbidities. The mere presence of multiple chronic
medical conditions are in themselves not sufficient to justify an
MRC transfer. When making a referral, the primary diagnosis and
reason for referral (e.g. surgery, chemotherapy, hospice care)
should be identified.
!

Secondary diagnoses should be noted to the extent they
will become part of the treatment regimen or are
important in understanding the primary diagnosis.

f. Case Management. When there are specific case management
reasons for transferring an inmate with medical problems (e.g.
Central Inmate Monitoring considerations, court-ordered
evaluation or treatment, mandatory participation in non-medical
programs), the circumstances must be documented.
g. Cost of Treatment. Community hospitalization may cost just
as much at an MRC as it does at the referring institution. If a
major procedure can be performed internally at an MRC, but would
have to be done externally at the referring institution, the
procedure is likely to be more cost effective at the MRC.
6. MODE OF TRANSPORTATION. An inmate’s movement to an MRC will
be done through routine transfer procedures or special
transportation depending on the inmate’s medical and
psychological condition. The Clinical Director, in consultation
with other appropriate medical/psychology staff at the referring
institution, will recommend the mode of transportation.
OMDT will determine the mode of transportation. Referring
institutions will determine appropriate correctional coverage.
(Refer to Program Statement Escorted Trips)
By virtue of an inmate's condition, medical staff may declare a
medical, surgical, or psychiatric emergency. Emergency referrals
require special transportation including:
!
!
!

air ambulance;
air charter; or
emergency-type ground transportation such as an ambulance.

If emergency air ambulance or air charter is approved, the
referring institution will:
!
!

make all charter arrangements and
notify the MRC via GroupWise with a copy to OMDT (See
Section 12).

P6270.01
1/15/2005
Page 5
Any case that can be moved via regular Bureau transit (e.g. BOP
bus, BOP/USMS airlift) cannot be declared an emergency transfer.
Inmates transferred to MRCs from the court will not receive
secondary designations. These inmates will be discharged
promptly upon completion of treatment.

7.

!

The MRC will determine the inmate is either suitable
for general population designation or for continuance
of medical treatment at another MRC.

!

Upon completing the court-ordered evaluation or
treatment, the MRC will request an appropriate level
institution be re-designated for the inmate.

TYPES OF MEDICAL DESIGNATIONS

a. Initial Designations. Initial designations are made for
inmates who have recently been sentenced by the Court. Inmates
with an acute medical/psychiatric problem(s), or those with
chronic care requirements, are referred by a Community
Corrections Office to the Medical Designator for an initial
designation. Regional Designators designate institutions for
inmates without medical issues.
The following information must be considered before making an
initial medical designation:
!
!
!
!
!

the inmate’s medical needs;
the inmate’s security needs;
proximity to the inmate's home;
transportation requirements; and
recommendations made by the sentencing judge.

OMDT may designate an MRC for these inmates or return the case
to the Regional Designator for placement in an appropriate level
institution. Long-Term Detainee (LTD) cases should be returned
to the Detention Services Branch, Correctional Programs Division,
Central Office.
b. Re-designation. Re-designations are initiated for inmates
with an acute medical, surgical, or psychiatric condition, or for
those inmates who have chronic care needs that cannot be
addressed at the parent institution.
!

Inmates are referred to the Medical Designator for
placement at one of the MRCs or for authorization to be
treated locally.

P6270.01
1/15/2005
Page 6
Most acute care requiring hospitalization of the inmate will be
provided in a community hospital near the institution.
Institutions may request an inmate’s transfer to an MRC for
health care when, in the Clinical Director's opinion, the
transfer will not result in a serious risk or adverse affect on
the inmate. Other considerations include:
!
!
!
!

8.

Prognosis for continued long-term treatment and
rehabilitation;
Treatment required is not available in the local
community;
The institution lacks the health care resources to
provide the necessary follow-up treatment; and
There are overriding case management and/or security
needs for the transfer.

TYPES OF MEDICAL RE-DESIGNATION

a. Routine. A routine transfer is initiated for medical,
surgical, or psychiatric treatment that is not an emergency and
time en route is not a major factor. Routine transfers may
travel by any available means.
b. Routine Urgent. A routine urgent transfer is initiated for
medical, surgical, or psychiatric treatment that is not an
emergency and must be transported directly to an MRC, typically
within two to three weeks upon designation.
!

Routine urgent transfers require direct transfer to the
MRC because of the acuity of their medical, surgical,
or psychiatric condition, or because MRC-based services
need to be initiated within an appropriate time frame.

!

Holdover status at a county jail or Bureau general
population institution is not permissible.

c. Emergency. An emergency transfer is a medical, surgical,
or psychiatric situation determined by medical/mental health
staff that requires immediate, direct transportation. This
includes inmates who are not medically or psychiatrically capable
of transport via routine Bureau air/surface transportation, e.g.,
bus, commercial air, or USMS/Bureau airlift.
!

Direct transportation is defined as air ambulance, air
charter, or ground ambulance and, in some instances, an
institution vehicle may be acceptable.

P6270.01
1/15/2005
Page 7
9. PROCEDURES FOR INITIATING A REQUEST FOR MEDICAL REDESIGNATION. All transfer requests for medical, surgical, or
psychiatric designations will be done via BOPNet GroupWise on the
Medical/Surgical and Psychiatric Referral Request form (BP-S770)
available on BOPDOCS. These procedures also apply to privately
operated facilities.
!

The BP-S770 serves as the designation, transportation, and
security worksheet from which the actual designation is
made.

!

It will also serve as the emergency referral request form
and is used to document the inmate's condition and the
reason for transfer.

!

The determination as to whether an inmate is transferred
depends on the BP-S770 being completed thoroughly.

The referring physician and HSA will document all essential
medical, surgical, or psychiatric information on the BP-S770 to
help OMDT and the receiving MRC process emergency transfers.
!

The CD, with input from other providers involved with the
inmate’s care (e.g. mid-level providers, psychologists,
consultant physicians), is responsible for initiating the
BP-S770. The HSA will review and complete the BP-S770.

!

The referring institution Warden must review the BP-S770 and
authorize the request for transfer.

The Medical Designator will review each request for redesignation and approve or deny the requested transfer. Based on
clinical information and in consultation with the Medical
Director, the Medical Designator may change the urgency of the
request.
If an inmate is approved for medical re-designation, the Medical
Designator will select the most appropriate MRC based on the
following:
!
!
!
!

the inmate’s medical needs;
his/her security/custody level;
CIMS considerations (e.g. separatees); and
MRC bed space availability.

a. Emergency Referrals. The Medical Director will make
designations with the receiving Warden’s concurrence. Emergency
cases will be referred to the most appropriate MRC based on:

P6270.01
1/15/2005
Page 8
!
!
!
!

the medical resources available;
proximity to the sending institution;
security/custody needs; and
bed space availability.

OMDT will review the recommended mode of transportation on the
BP-S770. The mode of transportation and referral type may be
modified after consultation with the referring Clinical Director
and the receiving MRC. The Clinical Director at the referring
institution will determine the type of health care provider, if
necessary, to act as medical escort staff.
!

OMDT will send all approvals or denials for transfer
via BOPNet GroupWise to the referring institution. If
approved, OMDT will prepare a Transportation
Authorization and route it via BOPNet GroupWise to the
originator and to the receiving MRC.

!

The Medical Designator will verify all transfers and
authorize the use of appropriate funds.

!

The referring institution is responsible for all trip
arrangements including any necessary durable medical
equipment required as well as custodial and medical
escort staff.

b. After Hour/Weekend Emergency Transfers. Except for
privately operated facilities, emergency transfers after hours
and weekends will be Warden-to-Warden transfers. The
transferring Warden or designee will notify the Medical
Designator and Medical Director the next working day. Privately
operated facilities will contact OMDT.
c. Long-Term Detainee Procedures (LTD). Procedures in this
Program Statement apply to LTDs, including Mariel Cuban
detainees, who are designated to the BOP at the request of the
Bureau of Immigration and Customs Enforcement (BICE). Designated
LTDs ordinarily are housed in general populations and participate
in institution programming. When the need for medical or mental
health treatment arises, they are managed in the same manner as
sentenced inmates.
10.

TYPES OF TRANSPORTATION USED TO EFFECT A MEDICAL TRANSFER

a. Air Ambulance. The Clinical Director must certify the
inmate is stable before a transfer. Normally, a Flight Nurse or
Physician staffs an air ambulance.

P6270.01
1/15/2005
Page 9
!

If contract medical staff are not available, the
referring institution will be responsible for assigning
medical escort staff.

!

Bureau medical staff are normally not required on these
flights.

b. Air Charter. The Clinical Director must certify the inmate
is stable before transfer. The Clinical Director at the
referring institution will determine the type of health care
provider necessary to accompany the inmate to the receiving
institution.
c. Ground Ambulance. The Clinical Director must certify the
inmate is stable before transfer. A ground ambulance may be used
to transfer inmates who are in close proximity to an MRC, e.g.
USP Leavenworth to USMCFP Springfield.
!

Emergency care while en route is normally provided by
the ambulance paramedics/EMTs.

d. Institution Vehicle. Institution vehicles may be used to
transfer inmates who are in close proximity to an MRC, e.g. USP
Leavenworth to USMCFP Springfield.
!

An institution vehicle may be used for emergency
transfers if the Clinical Director certifies this is a
safe and appropriate mode of transportation.

!

The Clinical Director at the referring institution will
determine the type of health care provider and medical
equipment necessary to accompany the inmate to the
receiving institution.

e. Commercial Air. The Warden may authorize commercial air
transportation for routine and routine urgent transfers only.
The Clinical Director must certify that the inmate’s condition is
stable.
!

Inmates for whom an MRC was designated for mental
health treatment will not be transported by commercial
air.

!

The referring Clinical Director will determine the type
of health care provider and medical equipment necessary
to accompany the inmate.

P6270.01
1/15/2005
Page 10
f. Bureau/USMS Airlift.
transfers only.

This may be used for routine

g. Bureau Bus. This may be used only for routine transfers
when it is the most efficient means of transfer.
11. GUIDELINES FOR BUREAU/USMS AIRLIFT. Routine inmate/prisoner
movement is usually accomplished via the Bureau/USMS Airlift.
A USMS-employed Flight Nurse accompanies all flights. The Flight
Nurse has the authority to exclude any inmate, including a
medically re-designated, routine level inmate, from the flight
based on:
!
!
!
!
!

information, or lack of information, presented in the
transfer packet;
evaluation of the inmate’s current condition prior to
boarding;
medical information provided on the Medical Summary of
Federal Prisoners/Aliens in Transit form (BP-S659.060);
inmate not medicated prior to transfer; and
inmates not having a seven day supply of medication.

The Clinical Director and HSA at the referring institution are
responsible for reviewing the most recent Aerospace Medical
Association Medical Guidelines for Air Travel.
12. AIR CHARTER GUIDELINES FOR REFERRING INSTITUTIONS. The use
of non-scheduled air transportation (air charter/air ambulance)
for transferring inmates will be limited to cases which cannot be
transferred by other means.
!

The Medical Designator is the only authorized approving
authority for expenditures from the Central Office airlift
fund.

The following must be completed for air charter/air ambulance
transfers.
a.

Transportation Authorization must be received from OMDT.

b. The sending institution’s HSA will contact the receiving
institution’s HSA to coordinate the details of the transfer.
c. The sending institution will make charter arrangements for
the airplane.

P6270.01
1/15/2005
Page 11
d. If not included in the contract, the sending institution
will provide:
!
!
!
!

escort personnel,
medical supplies,
necessary durable medical equipment, and
equipment for use en route.

This will include a health care provider as determined by the
Clinical Director and the appropriate number of correctional
officers.
e. The Clinical Director must certify on the BP-S659.060 that
the inmate is in stable condition and suitable for airlift.
f. The receiving institution will determine, on a case-by-case
basis, the location for the transfer of medical and custodial
responsibility.
!

If the transfer of responsibility occurs at the
airport, a health care provider from the receiving
institution will meet the plane to assume medical care
of the inmate.

!

The escorting health care provider will give an inperson verbal report to the receiving health care
provider, and transfer the inmate’s medical record,
x-ray files, medications, and medical equipment.

g. The Warden or HSA from the sending institution may be asked
to route the aircraft via another institution while traveling to
or from the receiving institution. This will use costly air
charter flights to maximum advantage.
h.

The receiving HSA must be given the following information:
!
!
!
!
!
!
!
!
!
!

name and registration number of inmate(s);
diagnosis;
expected time of arrival;
ground transportation requirements (e.g. ambulance vs.
institution vehicle, oxygen, cardiac monitor, ability
to accommodate a wheel chair or stretcher);
names of escorting staff;
type of aircraft;
registration number (tail number) of aircraft;
from whom leased;
color of aircraft;
cost;

P6270.01
1/15/2005
Page 12
!
!

are motel reservations for escorting staff required;
and
number of inmates who can be returned by aircraft.

The originating HSA will coordinate all fiscal requirements
with Financial Management at the institution.
13. MEDICAL SUMMARY OF FEDERAL PRISONERS/ALIEN IN TRANSIT FORM
(BP-S659.060). The BP-S659.060, as well as all applicable
documents described on the form, must accompany all inmates in
transit regardless of physical or mental condition or reason for
transfer.
!

Generally, the inmate’s health record, x-ray files, and
the Inmate Central File will be transported with the
inmate.

!

Tuberculosis screening must be completed prior to
transfer. Transporting officials will not accept any
inmate for transfer unless the TB clearance section of
the BP-S659.060 is completed.

The HSA is responsible for the completeness of the BP-S659.060
and ensure that each item is addressed in detail. A clinical
staff member will sign the form.
a. Requirements. In addition to general instructions, the
following specific details apply to all cases:
!

All inmate medications will be listed and instructions
for use will be written in lay terms including the
dosage, frequency, and route of administration.

!

Abbreviations will not be used when completing these
instructions on the BP-S659.060.

!

Instructions will include an expiration date, or in the
case of a chronic medication such as insulin,
directions will state clearly that the medication is to
be continued until clinically reevaluated.

b. Special Instructions. The form’s Special Instruction
Section will document clearly any specific information regarding
the inmate including;
!
!
!

suicide precautions;
psychiatric conditions;
medical care procedures to be rendered en route;

P6270.01
1/15/2005
Page 13
!
!

the criticality of certain medications; and
any information necessary for the transporting official
to provide proper care.

c. BP-S659.060 Required. No federal prisoner in transit will
leave a Bureau institution without a BP-S659.060 regardless of
the duration of stay in holdover status while en route from court
to another institution.
!

The HSA of the institution that first houses the
prisoner is responsible for preparing the BP-S659.060.

!

Each subsequent institution that houses the prisoner in
transit, and the final destination institution, will
make an entry on the BP-S659.060. This entry may be as
brief as to state that the inmate was seen in Receiving
and Discharge and had no complaints.

!

The USMS-553, Medical Summary of Prisoner/Alien in
Transit, for U.S. Marshal Service prisoners may be
utilized in lieu of the BP-S659 when prisoners are
received from the U.S. Marshals Service or JPATS
movements.

d. Court or U.S. Attorney Visits. Institutions that service
the Federal Courts by housing USMS prisoners (i.e. pretrial,
holdover, material witnesses, etc.) do not have to complete the
BP-S659.060 for inmates going to court or local U.S. Attorney
visits.
!

If the inmate has a medical condition that warrants
use of the BP-S659.060, it will be completed (i.e.
medications that must be given while the inmate is at
court).

!

Health care staff are not required to examine or
evaluate inmates returning from court, U.S. Attorney
visits, or visits with an expected same day return
unless the inmate identifies a new medical issue.

/s/
Harley G. Lappin
Director

